IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 652 EAL 2015
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
DAWUD ABDUL-HAKIM,                          :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 29th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Dougherty did not participate in the consideration or decision of this
     matter.